 



Exhibit 10.1
(SALO LOGO) [c07624salo.gif]
Services Agreement
American Medical Systems
Martin Emerson
10700 Bren Road West
Minnetonka, MN 55343
Dear Martin,
Salo, LLC appreciates the opportunity to provide services to you and is pleased
to confirm the following terms of engagement:
Scope of Services
Salo, LLC will provide financial professionals to render services on your
premises and under your supervision. For each engagement of our services, we
will provide to you a Statement of Work to this agreement (the “Agreement”) that
will describe the services we will provide, the professionals we will assign
(“Contractors” or “Contractor”), and the hourly charge for each Contractor. If
any changes or additions are made to the Statement of Work, we will send you a
new attachment. Our Contractors will perform duties within their skills related
to the engagement and will expect that you understand that they are not
authorized to sign tax returns, render legal or accounting opinions, handle or
transport cash or other negotiable instruments, or make any final decisions on
your behalf that would normally be made by one of your directors or officers.
Assignments are performed under the control and supervision of Client and Salo,
LLC has no responsibility with respect thereto. Salo, LLC does not warrant or
guarantee that its Contractors will provide or produce a technical or other
solution to Client’s problems or needs or warrant performance or results.
For one year after any Contractor or Contractor prospect is introduced to Client
by Salo, LLC and during any Assignments, and for one year after any Assignment,
Client shall be prohibited from soliciting such Contractor to work for Client as
an employee of Client or as an independent contractor that Client pays directly
or from encouraging Contractor to make an inquiry of Client regarding the same.
Client is responsible for having Contractors sign any Client forms related to
proprietary information, inventions assignment, and related agreements,
consistent with Contractor’s obligations to others. Notwithstanding any industry
practice or course of dealing or otherwise, Salo, LLC is not responsible for and
shall not be liable for Client’s failure to obtain necessary and sufficient
agreements for protection or ownership of proprietary information or
intellectual property or noncompetition with respect to any Contractors.
Salo, LLC and Client agree to defend, indemnify and hold each other harmless
from and against all Damages relating to personal injury, death or tangible
physical property damage that results from that party’s willful or negligent act
or omission. Salo, LLC agrees to defend, indemnify and hold Client harmless from
and against all Damages resulting from any alleged failure by Salo, LLC to pay
any wages, benefits or federal, state or local taxes relating to Contractors.
Client agrees to defend, indemnify and hold Salo, LLC harmless from and against
all Damages resulting from any alleged failure by Client to comply with
applicable employment or health and safety laws.
Salo, LLC’s aggregate liability for any uninsured Damages arising out of
Contractor services from any cause or causes, including negligence, shall not
exceed the total amount paid to Salo, LLC for such Contractor services. For
claims covered by insurance, Salo, LLC’s total liability shall not exceed the
amount paid to Salo, LLC for such Contractor services. For claims covered by
insurance, Salo, LLC’s total liability shall not exceed the amount paid on Salo,
LLC’s behalf by insurers in settlement or satisfaction of

1



--------------------------------------------------------------------------------



 



such claim. NEITHER SALO, LLC NOR CLIENT WILL BE LIABLE FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING, BUT NOT
LIMITED TO, LOSS OR DAMAGE TO DATA OR PROPRIETARY INFORMATION, LOSS OF
ANTICIPATED REVENUE, WORK STOPPAGE OR IMPAIRMANT OF OTHER ASSETS, WHETHER OR NOT
FORSEEABLE.
The parties agree to arbitrate any dispute concerning this Agreement pursuant to
the commercial arbitration rules of the American Arbitration Association in
Minneapolis, Minnesota. The arbitrator’s decision shall be final and
non-appealable and the losing party shall pay the prevailing party’s reasonable
attorney’s fees and costs as determined by the court, arbitrator or mediator.
Fees
Fees for services will be as described in each Statement of Work to this
Agreement. Each Contractor will keep a record of hours worked and present it to
you weekly for your approval and signature. Bills will be submitted to you
weekly based upon your approval of the Contractor’s record of hours worked, and
you agree to pay our bills upon receipt.
Salo, LLC incurs substantial recruiting, screening, administrative, and
marketing expenses in connection with Contractor. In the event a Contractor
furnished by Salo, LLC is directly hired as a regular employee of the Client at
any time during the first twelve months of an assignment or within twelve months
following its completion, Client hereby agrees to pay Salo, LLC a fee equal to
35% of the annual salary and bonus offered to Contractor. This fee is due and
payable on the date of hire, and any reduction or modification of this fee must
be agreed to in writing by an authorized Salo, LLC representative.
Equal Employment and Safety
Both of us agree to comply with all applicable federal, state and local equal
employment opportunity laws, including, but not limited to, Title VII of the
1964 Civil Rights Act, the Americans with Disabilities Act, the Minnesota Human
Rights Act and, if applicable, any affirmative action requirements of Executive
Order 11246, the Rehabilitation Act of 1973 or the Vietnam Era Veterans
Readjustment Assistance Act of 1974. You certify that your premises comply with
all government requirements regarding safe working conditions and that our
professionals working on your premises will be given any required safety
training or information.
Guarantee
If for any reason you are dissatisfied with a professional assigned to you, we
will immediately remove that person and furnish a replacement as soon as
possible. If we are notified of your dissatisfaction before the completion of
the person’s second day of work, we will not charge you for the first sixteen
(16) hours worked by the person. We make no other warranty, either express or
implied. We will not be liable for incidental, indirect or consequential damages
or lost profits, and our maximum liability for any specific engagement, in any
case, will not exceed the fees actually paid to us for that engagement.
Termination or Changes
This Agreement reflects the entire understanding between us of our engagement.
Any change to this Agreement or the services must be in writing and signed by
both of us. Either party may terminate this Services Agreement for convenience,
upon thirty (30) days’ prior written notice to the other party.
General
(a) All notices shall be in writing; mailed notice shall be deemed given the
third business day after mailing. (b) This Agreement may be assigned by either
party without the advance written consent of the other. This Agreement shall be
binding upon and inure to the benefit of the parties, their successors, and

2



--------------------------------------------------------------------------------



 



assigns. (c) After expiration or termination of this Agreement, all provisions
relating to payment shall survive until completion of required payments. In
addition, all provisions regarding warranty and liability and limits thereon
shall survive indefinitely. (d) The parties shall at all times be independent
contractors with respect to each other in carrying out this Agreement.
(e) Nothing contained in this Agreement shall create a joint venture,
partnership or employment relationship among the parties and no party has the
right, power or authority to create any obligation or duty, express or implied,
on behalf of any other party. (f) This Agreement shall be deemed to have been
made in, and shall be governed by and construed in accordance with the laws of,
the State of Minnesota, exclusive of its rules governing choice of law and
conflict of laws. Any actions under this Agreement shall be brought in Hennepin
County District Court, State of Minnesota.
The terms of this Agreement will become effective upon our receipt of a copy of
this Agreement signed by you.
We appreciate the opportunity to be of service to you and look forward to
working with you.

          Salo, LLC
    By:   /s/ Amy Langer         Signature        Amy Langer     

Date: August 7, 2006
Accepted and Agreed:

              By:   /s/ Martin Emerson         Signature        Martin Emerson 
   

Date: August 8, 2006

3



--------------------------------------------------------------------------------



 



(SALO LOGO) [c07624salo.gif]
Client Attachment
Statement of Work
Client Name: American Medical Systems
This Statement of Work is issued pursuant to the Salo, LLC Services Agreement
and relates specifically to the following engagement:
Date of Client Services Agreement: August 7, 2006
Client Contact & Phone Number: Martin Emerson
Description of Work to be Performed: Interim Chief Financial Officer
Consultant Name: Jill Burchill
Hourly Bill Rate: $225 Regular—$275 Overtime*
Consultant Start Date: August 14, 2006
Consultant Approximate End Date: December 15, 2006
Either party may terminate this Statement of Work for convenience, upon thirty
(30) days’ prior written notice to the other party.
Accepted By:

          Client   Salo, LLC By: /s/ Martin Emerson
 
Signature
Martin Emerson   By: /s/ Amy Langer
 
Signature
Amy Langer

• Sálo, LLC is required by law to pay overtime to any Consultant working greater
than 40 hours in a work week, the billing rate for that Consultant’s overtime
hours will be at a discounted rate of $275/hour.
Client will pay Salo, LLC for the services of Contractors at the rates of pay
specified in the Engagement Letter, including overtime rates. Payments to Salo,
LLC are due upon receipt of invoice. Interest shall accrue at the lower of 1.5%
per month or the maximum rate allowed by law on amounts more than 30 days past
due. Client shall pay reasonable costs and attorneys’ fees of Salo, LLC for
collection of past due accounts.
If you or any of your affiliates hire or engage any of our Consultants, whether
directly or indirectly, within twelve (12) months following the termination of
the Consultant’s services to you under this Statement of Work, you agree to pay
us a fee equal to 35% of the Consultant’s anticipated aggregate annual
compensation, including bonuses. You agree to pay this fee in addition to any
hourly fees incurred by you prior to your hiring or engagement of the
Consultant.

1